BAY J.
In the construction of a will where the words, when given their natural, ordinary and generally accepted meaning, are plain and unambiguous and when technical terms used in the will have an equally plain and well known meaning and show a clear intention on the part of the testator, then such meaning cannot be departed from for the purpose of giving effect to what may be supposed was the intention of the testator. Such intention must be found in the words actually used in the will, construed in the light of the established rules of interpretation and such evidence of extrinsic facts and circumstances as are properly admissible in a suit for construction of a will.
Judgment affirmed.
Marshall, C. J., Jones, Mathias, Allen, Kinkade and Robinson, JJ., concur.